Citation Nr: 0725119	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
to include claustrophobia and post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 1970 to July 1973, in the National Army Guard.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision rendered 
by the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for claustrophobia and a heart murmur.  

In March 2006, the Board denied both issues of the veteran's 
claim.  The veteran appealed the case to the United States 
Court of Appeals for Veterans Claims (Court).  The case now 
returns to the Board for further action following the Court's 
February 2007 Order that granted the parties' Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


Claustrophobia

The veteran contends that he is entitled to service 
connection for claustrophobia as a result of an incident 
during his National Guard service.  Specifically, the veteran 
relates that during service he became claustrophobic while 
working in a jet intake of an F-101 Voodoo airplane in 1973.  
Since then, he alleges to have had problems being in confined 
or close spaces.  

In disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In support of his claim, the veteran has provided evidence of 
a currently diagnosed anxiety disorder.  He has also 
submitted a statement from his former training officer who 
attests to having been present with the veteran at the time 
he was stuck inside the jet intake system.  That lay 
statement is evidence that an event occurred in service to 
cause his current anxiety disorder.  The veteran has also 
submitted lay statements from family and friends who attest 
to their personal knowledge of the veteran's visible 
psychological symptoms in the years following the incident.  
Their reported observations of the veteran's symptoms are 
sufficient proof of continued anxiety symptomatology 
following the 1973 incident.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  
The veteran has not yet been afforded a VA examination to 
determine the nature and etiology of any current anxiety 
disorder, including PTSD and claustrophobia.  Based upon the 
evidence and pursuant to McLendon, supra, a remand is in 
order so that the veteran can undergo medical evaluation.


Heart murmur

The veteran also contends that he developed a heart murmur 
following an episode of rheumatic fever during his National 
Guard service.  

Service medical records include a dental patient history 
record, dated in May 1973 that reveals that the veteran's 
report of treatment for a heart murmur.  The record also 
shows that the veteran then indicated that he had contracted 
rheumatic fever in 1973 and had been under a physician's care 
since February 1973.  

In connection with his appeal, the veteran stated that he was 
treated in as early as 1973 for rheumatic fever at the 
Buffalo, New York VA Medical Center (VAMC).  These clinical 
records are not associated with the veteran's claims file and 
it does not appear that any attempt was made by the RO to 
obtain such records.  These records are relevant to the issue 
on appeal and must be located and associated with the 
veteran's file.  

In addition, a recent private medical records from S.P.A., 
LLC dated in June 2007, reflects diagnoses including 
rheumatic fever, heart murmur, and hypertension.  The Board 
notes however, that these diagnoses appear to have been made 
in the course of a psychiatric evaluation.  The veteran has 
not yet had a medical examination to determine the nature and 
etiology of the veteran's heart murmur and any associated 
cardiovascular disorders.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a 
psychiatric disorder, including 
claustrophobia and for rheumatic fever 
residuals, including a heart murmur 
since his separation from service.  Of 
particular interest are all outstanding 
records from the VAMC in Buffalo, New 
York beginning in 1973.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule the veteran 
for psychiatric and cardiovascular 
examinations, to provide an opinion as 
to the nature and etiology of the 
claimed disabilities, including 
claustrophobia and a heart murmur.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of 
each examiner.  

Regarding the issue of service 
connection for claustrophobia, the 
psychiatrist or psychologist is 
requested to provide an opinion as to 
whether or not the veteran currently 
has an anxiety disorder manifested as 
either claustrophobia or post-traumatic 
stress disorder (PTSD); and whether it 
is at least as likely as not, that a 
currently diagnosed anxiety disorder, 
specifically claustrophobia, is 
etiologically related to military 
service; based on a review of the 
claims file and examination of the 
veteran.  

Concerning the heart murmur, based on a 
review of the claims file and 
examination of the veteran, the 
cardiologist is requested to provide an 
opinion as to whether a heart murmur 
currently exists; and whether or not it 
is at least as likely as not such heart 
murmur is etiologically related to 
military service.  If it is determined 
that a heart murmur is etiologically 
related to military service, then the 
discussion should include whether there 
are any current cardiovascular 
residuals or manifestations caused by 
the heart murmur.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



